 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KRISTIN MATSON,                                   No. 2:18-cv-02829 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    BMW OF NORTH AMERICA, LLC,
15                       Defendant.
16

17                          STATUS (PRETRIAL SCHEDULING) ORDER

18          READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES WHICH

19   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL PARTIES MUST

20   COMPLY. A FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER MAY RESULT

21   IN THE IMPOSITION OF MONETARY AND ALL OTHER SANCTIONS WITHIN THE

22   POWER OF THE COURT, INCLUDING DISMISSAL OR AN ORDER OF JUDGMENT.

23          Pursuant to court order, a Status Conference was held on April 3, 2019. Ryan Gomez

24   appeared for plaintiff and Molly Lane appeared for defendant. Both parties have consented to

25   magistrate judge jurisdiction to conduct all further proceedings in this case.

26          After hearing, the court makes the following findings and orders:

27   SERVICE OF PROCESS

28          Defendant has been served and no further service is permitted except with leave of court,
                                                        1
 1   good cause having been shown.

 2   JOINDER OF PARTIES/AMENDMENTS

 3          No further joinder of parties or amendments to pleadings is permitted except with leave of

 4   court, good cause having been shown.

 5   JURISDICTION/VENUE

 6          Jurisdiction is undisputed and is hereby found to be proper, as is venue.

 7   DISCOVERY

 8          The parties shall make initial disclosures under Federal Rule of Civil Procedure 26 no

 9   later than May 3, 2019. All discovery is left open, save and except that fact discovery shall be so

10   conducted as to be completed by January 15, 2020, and all expert discovery completed by

11   February 14, 2020. The word “completed” means that all discovery shall have been conducted so

12   that all depositions have been taken and any disputes relative to discovery shall have been

13   resolved by appropriate order if necessary and, where discovery has been ordered, the order has

14   been complied with.

15   MOTION HEARING SCHEDULE

16          All law and motion except as to discovery is left open, save and except that it shall be

17   conducted so as to be completed by March 16, 2020. The word “completed” in this context

18   means that all law and motion matters must be heard by the above date. The parties are cautioned

19   to refer to the local rules regarding the requirements for noticing such motions on the court’s

20   regularly scheduled law and motion calendar. This paragraph does not preclude motions for
21   continuances, temporary restraining orders or other emergency applications, and is subject to any

22   special scheduling set forth in the “MISCELLANEOUS PROVISIONS” paragraph below.

23          The parties should keep in mind that the purpose of law and motion is to narrow and

24   refine the legal issues raised by the case, and to dispose of by pretrial motion those issues that are

25   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify

26   and fully research the issues presented by the case, and then examine those issues in light of the
27   evidence gleaned through discovery. If it appears after examining the legal issues and facts that

28   an issue can be resolved by pretrial motion, the parties are to file the appropriate motion by the
                                                        2
 1   law and motion cutoff set forth supra.

 2   SETTLEMENT CONFERENCE

 3           If the parties determine a settlement conference would be beneficial, the courtroom deputy

 4   may be contacted to arrange a date for the settlement conference. In absence of a waiver of

 5   disqualification of the undersigned, the settlement conference will be set before another

 6   magistrate judge.

 7   MISCELLANEOUS PROVISIONS

 8           There appear to be no other matters presently pending before the court that will aid the

 9   just and expeditious disposition of this matter.

10           Pursuant to Fed. R. Civ. P. 16(b), THE COURT SUMMARIZES THE SCHEDULING

11   ORDER AS FOLLOWS:

12           1. Initial disclosures shall be made no later than May 3, 2019.

13           2. Non-expert discovery shall be completed by January 15, 2020; expert discovery shall

14   be completed by February 14, 2020.

15           3. All pretrial motions, except motions to compel discovery, shall be completed by March

16   16, 2020.

17           4. After the resolution of any dispositive motions, the court will set pretrial and trial dates

18   as needed.

19   Dated: April 4, 2019
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26   2/matson2829.oas_consent

27

28
                                                         3
